Title: To George Washington from Tobias Lear, 5 September 1794
From: Lear, Tobias
To: Washington, George


               
                  My dear Sir,
                  George Town [Md.] September 5th 1794
               
               I am afraid you will think I have too long delayed giving an Answer to one of the good letters with which you honored me under the date of the 28th of August.  The reason of the delay has not been so much on account of the decision with respect to myself, as to enable me to gain such information of the light in which certain Characters were viewed as I conceived might be acceptable to you: And as yet I confess I am not myself satisfied
                  
                  on this head; for ’till within a few days my constant attention has been called to my business in unloading the Ship & arranging her cargo, which has prevented me from mixing much with the people in this place. However, as the circumstances of the case will admit of no further postponement I shall have the honor to communicate such information as I have been able to obtain of Characters, in an indirect way, after expressing the grateful sense which I have of your opinion of my fitness to exercise the office of a Commissioner and the request that I would undertake the same. The high respect & dutiful attention which I ever pay to your wishes, and a desire to be as useful as posible in promoting an object the welfare of which I have much at heart, would have overcome the diffidence that I have of my own abilites, and induced an acceptance of the proposed trust, did not the engagements into which I have entered preclude the posibility of my fulfilling them in the way I ought and at the same time do justice to the responsible station in which the Appointment would place me. In the first Stages of our business especially, my own attention & exertions are peculiarly necessary, as it would be impossible to convey at once to any one the complete view which I have of the arrangements I have made and the objects which I wish to pursue—and upon the whole, I am not without hope, that I shall, by a steady & undivided attention to the concerns of my establishment, promote the interests of the City as essentially as I could do by being a Commissioner.
               I find Dr Thornton is much esteemed by those of the proprietors & others hereabouts from whom I have been in the way of drawing an opinion; they consider him as a very sensible, geenteel & well informed Man, ardent in his pursuits; but liable to strong prejudices, and such I understand is his prejudice against Hoben that I conceive it would hardly be possible for them to agree on any points where each might consider himself as a judge—Weight of Character, from not being known, seems also to be wanting. Major Davidson of Annapolis has, I find, been spoken of by some as a person who would do well in that office. His having been for many years of the Council of the State, and bearing a respectable Character, give him weight in society here; but I find he is not considered as a man of extensive talents. Major Ross of Bladensburg has been spoken of and all unite in his respectability & abilities; but he is, I understand, subject
                  
                  to frequent attacks of a nervous complaint which disables him from pursuing any active or constant business. Mr Philip Key whom you may know, an eminent lawyer of Annapolis, intends removing to this place, or within a mile or two of it, having already purchased a farm of Mesrs Forrest & Stoddert, and from his Character would probably make an excellent Commissioner; but from what I learn of the extent of his practice in his profession he could not possibly devote much of his time to the duties of the office without giving up part of his practice, & whether it would be an object for him to do so is uncertain.  Mr Forrest has also, I am told, been talked of as a good man for that place, & particularly as he is acquainted with finance & well versed in Accts—qualifications which it would be highly useful for one of the three gentlemen to be possessed of.
               The above are all the persons who have occurred to my mind or that I have heard mentioned for the Office of Commissioner. As the residence is necessarily & very properly confined to the City (or within a mile or two of it) the field to look for Characters is not large, and tho’ many may occur as fit; yet the uncertainty of their being willing to remove hither on account of the would render it unnecessary to mention them.
               Having answered your letter of business permit me again, my dear Sir, to make my warmest & most grateful acknowledgements for the affectionate expressions contained as well in the letter directed to me in London as in that of the 28th of August.  Had I been so fortunate as to have received your letter before I left England I flatter myself it might have been in my power to have made your views & wishes known in such a way as would have promoted them—and I should with pleasure have prolonged my stay in that Country for a few weeks to have seen what might have been done in it. Mr Young told me in the month of April that he had recd the letter from you of which you had the goodness to send me a Copy, and observed that it was his intention, as soon as the Session of the Board of Agriculture would permit of his leaving London, to make full enquiries as to the objects of it. He had not left London the latter part of may.
               For some weeks previous to my leaving England, the apprehensions of rupture between this Country & that, had in some degree suspended the arrangements which seemed to be making for large emigrations to & investments in the United States;
                  
                  but if that should be done away I have reason to beleive that there will be a considerable number of persons over this Autumn & a much greater next spring. From Scotland I expect many industrious Mechanics, particularly stone Cutters & masons to this place: and from Holland I expect many useful persons next spring, having sent a man into Germany with a description of such persons as would be useful here, and he has engaged to have them sent off early next spring.
               I am sorry that the Box which I sent from Glasgow has not got safe to hand, I fear some accident must have happened to it; I shall, however, write to my Correspondent there to know something about it, as I was not informed of the Vessel on board which it was shipped.
               I have not been inattentive, my dear Sir, to your favor of the 31st of August. William, who lived at Suters, is at the Springs on acct of a lameness with which he has been for some time afflicted, and it is uncertain when he will return or how he is: And of all descriptions of persons none is so difficult to be got hereabouts as good servants, or indeed as any servants; the high wages given to labourers has turned many who used to be servants to that business. I shall, however, have an eye to this matter and if any should come within my perview that I think will suit I shall not fail to inform you thereof.
               I am very sorry that I shall not have the happiness to see you in this quarter shortly—and most sincerely do I regret the cause which prevents your journey this way. It seems as if you were never to be free from anxious & corroding cares, scarcely has one subject of inquietude been happily surmounted before another still more ungracious makes its appearance. That life which is so essential to the happiness of this Country ought not to be so sorely afflicted!  I am afraid it will not be in my power to set my face to the Eastward for some time to come. I was never disposed to be idle; but never before had I more cause to be very busy. My dear son occupies much of my thoughts & you dont know, my dear sir, how deeply you have impressed me by the affectionate mention which you make of him in your letters. I have been favd with a letter from my good mother since my arrival, which informs me that he is as well & lively as ever.
               Praying that Mrs Washington may be assured of my grateful & respectful remembrance & my young friends of my love—I have
                  
                  the honor to remain with sentiments of the highest respect & gratitude My dear Sir Your obliged friend & affectionate servant
               
                  Tobias Lear.
               
            